DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 13-21 of copending Application No. 16/470,313 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘313 have claims drawn to a polymerizable compound, a mixture comprising the polymerizable compound, a polymer, a display and an antireflection film. The polymerizable compound represented by formula (I) of copending application ‘313:
    PNG
    media_image1.png
    68
    283
    media_image1.png
    Greyscale
 and the polymerizable compound indicated by formula (1): 
    PNG
    media_image2.png
    123
    721
    media_image2.png
    Greyscale
 of the instant claims are equivalent and obvious variant of each other compounds.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 10-15 of copending Application No. 16/470,328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘328 have claims drawn to a polymerizable compound, a mixture comprising the polymerizable compound, a polymer, a display and an antireflection film. The polymerizable compound represented by formula (I) of copending application ‘328: 
    PNG
    media_image3.png
    112
    603
    media_image3.png
    Greyscale
and the polymerizable compound indicated by formula (1): 
    PNG
    media_image2.png
    123
    721
    media_image2.png
    Greyscale
 of the instant claims are equivalent and obvious variant of each other compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11-20 of copending Application No. 16/410,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘328 have claims drawn to a polymerizable compound, a mixture comprising the polymerizable compound, a polymer, a 
    PNG
    media_image4.png
    85
    667
    media_image4.png
    Greyscale
 and the polymerizable compound indicated by formula (1): 
    PNG
    media_image2.png
    123
    721
    media_image2.png
    Greyscale
 of the instant claims are equivalent and obvious variant of each other compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (US 2016/0108315 A1).
Regarding claims 1-3, Matsuyama et al. teach a liquid crystal compound ( polymerizable compound) represented by formula (I) ( see abstract, claims and examples): 
    PNG
    media_image5.png
    86
    604
    media_image5.png
    Greyscale
, wherein Ar of General formula (I) is represented by General formula (2-1) ( see claim 2): 
    PNG
    media_image6.png
    129
    317
    media_image6.png
    Greyscale
, Q1 is –S-, -O- or –NR- and T1 and T2 is spacer portion including a straight chain or branched alkylene or alkylene oxide group having a carbon number a range from 2 to 20 ( see claim 1). The compound of Matsuyama et al. as described above is structurally very close compound for the same technical use, i.e. polymerizable compound exhibiting reverse wavelength dispersion properties ( see e.g. paragraph [0036]) of the polymerizable compound represented by formula (1) as instantly claimed, when Ar is represented by formula (II-1).  

Nonetheless the compound taught by Matsuyama et al.  V-2 to V-4 given on page 13, one of ordinary skilled in the art would consider interchanging the ester group on the left side-OC(=O) into –(C=O)O- and the ester group on the right side –(C=O)O- into –OC(=O)- in order to arrive to the presently instant claimed formula (I). Such a modification is considered obvious in view of the general teaching of Matsuyama et al. which discloses in claim 4 that groups –(C=O)O- and  -OC(=O)- are equivalent meanings given for Sp1 and Sp2.  The structural feature  –(C=O)O- and  –OC(=O)-, respectively, is merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed. 
Regarding claims 9 and 15, Matsuyama et al. teach a polymer (see paragraph [0012]).
Examiner notes claims 9 and 15 recites product by process language, “obtained by polymerizing the mixture." The polymerizing step nor the mixture is a positive recitation in claims 9 and 15.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product 
The polymer of Matsuyama et al. has not been shown to be different than the instant claimed polymer.
Examiner suggests applicants delete the product by process claim language. 
Regarding claims 10 and 11, Matsuyama et al. teach an optical film comprising the polymer or an optically anisotropic body comprising a layer having the polymer (claims 1-7 and paragraph [0003])
Regarding claim 12, Matsuyama et al. teach a polarizer comprising the optically anisotropic body and a polarizing film (claims 8 and 9 & paragraph [0003]) 
Regarding claim 13, Matsuyama et al. teach a display comprising the polarizer (claim 10 and paragraph [0003]).
Regarding claim 14, Matsuyama et al. teach an antireflection film comprising the polarizer (see paragraphs [0003 & 0146]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722